Citation Nr: 1116084	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Boston, Massachusetts.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence, a lay "buddy" statement that was not initially considered by the RO.  The evidence was not accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  However, on remand the originating agency  may now consider it in making a decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection for peripheral neuropathy of his lower extremities because it is related to the leg and foot problems for which he was treated in service.  

The Board notes that the Veteran's service treatment records do not show that he was found to have peripheral neuropathy.  They do show that he was treated for skin problems of the feet.  The Veteran has been granted service connection for dermatophytosis and onychomycosis of the feet.

The post-service medical evidence also shows that the Veteran has been found to have peripheral neuropathy of the lower extremities.  Although some of the medical evidence indicates that the peripheral neuropathy is related to type II diabetes mellitus, a January 2007 VA outpatient record notes that the Veteran's medical history is significant for service-related peripheral neuropathy.  

The record reflects that the Veteran has not been afforded a VA examination in response to his claim.  His representative has requested the Board to remand the case for the purpose of affording the Veteran a VA examination.
 
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's peripheral neuropathy of the lower extremities originated during active service, is otherwise etiologically related to the Veteran's active service, or was caused or permanently worsened by the Veteran's service-connected dermatophytosis/onychomycosis of the feet.  

A complete rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

